CUDAHY, Circuit Judge,
concurring in
the result.
I dissented in United States v. 36.96 Acres of Land, 754 F.2d 855 (7th Cir.1985), to which the majority refers. This was a decision which, though perhaps defensible on narrowly technical grounds, excluded the one party — the Save the Dunes Council — which had a clear commitment to the acquisition of Crescent Dune for the Indiana Dunes National Lakeshore (which was the subject of the lawsuit). That the Department of the Interior, the agency charged with the duty of conducting that suit, had any such commitment was at best dubious on the record as presented.
The case before us is not so clear; the named defendants appear to be adequately defending HB 1399. But in some ways this case presents issues similar to those presented in 36.96 Acres. The Illinois Pro-Life Coalition has an intense and expert interest in the issues involved in this litigation. As the majority notes, the Coalition, like the Save the Dunes Council, is a “lobbyist,” although I see nothing pejorative in the use of that term in the present context. In fact, its use suggests to me that the public interest organization in question knows enough and cares enough about the issues involved to litigate them productively-
I agree with the Coalition that the interest factor must be broadly construed in “public” cases like this one. The majority has been good enough to cite the authority, both scholarly and judicial, for that proposition. But I do not agree with the majority that IPC’s interests are more attenuated than those asserted by the Save the Dunes Council, and are insufficient to support intervention. The fact that IPC cannot be an original defendant to the constitutional challenge to HB 1399 does not entail that it does not have standing to intervene. See *127336.96 Acres, 754 F.2d at 860-862 (Cudahy, J., dissenting) (citing cases). The interest in adopting live-born fetuses had by some members of IPC seems to me to be comparable to the interest in using acreage added to the Indiana Dunes National Lakeshore had by members of the Save the Dunes Council. Here it is important that the Council has a special concern for fetuses that survive abortion and stand in need of adoption. It is impossible to overstate the fundamental importance of this and related issues of life and death in this case.
There has been no showing that this lawsuit would be in any way encumbered by allowing the Council to intervene. The public interest in wise resolution of difficult and important issues presented by this lawsuit would clearly be furthered by such participation. However, since the defense of HB 1399 has not been shown to be inadequate, I am constrained to concur in the result; the circumstances here, although highly persuasive, are not sufficiently compelling to mandate intervention as of right.